After a witness has been examined and cross-examined the party calling him may not, as matter of right, re-examine him except as to matters drawn out, in the first instance, on the cross-examination, although the trial court may, in its discretion, allow him to do so. The door was not opened by the plaintiff in his cross-examination of the witness Julian, for the fact that he had "an object in view" in securing a second interview with Giblin was distinctly sworn to *Page 460 
upon the examination in chief. The counsel for the defendant did not see fit to then ask him what his object was, and as the cross-examination brought out nothing new upon the subject it was within the sound discretion of the trial judge to allow, or to refuse to allow him to reopen the subject and ask on the redirect a question which he could have asked on the direct. With such an exercise of discretion by the Supreme Court at the Trial Term, after an affirmance thereof by the Appellate Division, this court has no power to interfere, as its jurisdiction is confined, in civil cases, to the review of questions of law. (De Camp v.Thomson, 159 N.Y. 444, 449; Reilley v. Delaware  HudsonCanal Co., 102 N.Y. 383; Caldwell v. New Jersey SteamboatCo., 47 N.Y. 282.)
I think the judgment is right and I vote to affirm it.
PARKER, Ch. J., GRAY, BARTLETT, MARTIN, CULLEN and WERNER, JJ., concur for reversal; VANN, J., reads for affirmance.
Judgment reversed, etc.